MEMORANDUM OPINION
                                        No. 04-11-00404-CV

                       David Darell GALBRAITH and Vivian Marie Galbraith,
                                          Appellants

                                                   v.

                                 Natalia HARRIS and Margie Harris,
                                            Appellees

                       From the County Court at Law #10, Bexar County, Texas
                                      Trial Court No. 366235
                                Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 22, 2012

DISMISSED

           Appellants’ brief was originally due to be filed in this appeal on October 12, 2011. The

appellants filed two motions requesting extensions of time to file the brief, and this court granted

both motions, extending the deadline for filing the brief by a total of seventy-nine (79) days to

December 30, 2011. By order dated January 10, 2012, this court noted that the appellants timely

filed their brief by the extended deadline; however, the brief failed to comply with the Texas

Rules of Appellate Procedure, most notably the statement of facts and argument sections of the
                                                                                    04-11-00404-CV


brief did not contain references or citations to the record. See TEX. R. APP. P. 38.1(g), (i).

Appellants were ordered to file an amended brief in compliance with the rules by January 17,

2012.

        On January 18, 2012, appellants filed a motion which this court construed as a motion to

reconsider our January 10, 2012 order. On January 20, 2012, appellees filed a motion requesting

this court to dismiss the appeal, noting that appellants failed to comply with the deadline given

by the court to file the amended brief. On January 25, 2012, appellants filed a motion to deny

the appellees’ motion to dismiss.

        By order dated January 25, 2012, this court granted in part appellants’ motion which the

court construed as a motion to reconsider our January 10, 2012 order. Appellants were ordered

to file their amended brief, containing citations to the clerk’s record and reporter’s record to

support the statements made in the statement of facts and arguments sections of the brief, no later

than February 3, 2012. See TEX. R. APP. P. 38.1(g), (i). Appellants were instructed that the brief

could not exceed fifty pages, and the amended brief was required to include an appendix

containing the judgment or order being appealed. See TEX. R. APP. P. 38.4, TEX. R. APP. P.

38.1(k)(1)(A). The order stated, “NO FURTHER EXTENSIONS OF TIME OR MOTIONS

WITH REGARD TO APPELLANTS’ BRIEF WILL BE GRANTED.”

        On January 27, 2012, this court denied appellees’ motion to dismiss the appeal. Because

this court independently decided to deny appellees’ motion, appellants’ motion to deny the

appellees’ motion to dismiss was rendered moot.

        Appellants failed to file the amended brief by February 3, 2012, which was 114 days past

the original due date. Instead, on February 6, 2012, appellants filed an objection to this court’s

orders, despite this court’s prior order that no further motions would be granted with regard to



                                               -2-
                                                                                   04-11-00404-CV


appellants’ brief. Rather than immediately ruling on the objection and dismissing the appeal, this

court waited an additional week to determine whether appellants would comply with the prior

order and file an amended brief. No amended brief has been filed; however, on February 7,

2012, appellees filed a second motion to dismiss the appeal. Because appellants failed to comply

with this court’s order to file an amended brief, this appeal is dismissed. See TEX. R. APP. P.

38.8(a), 38.9, 42.3. Appellees’ motion to dismiss is moot.

                                                     PER CURIAM




                                               -3-